               IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         EASTERN DIVISION
                        No. 4:11-CR-12-3H
                        No. 4:17-CV-181-H


                                  )
MAMOUN HASAH WSHAH,               )
     Petitioner,                  )
                                  )               ORDER
     v.
                                  )
UNITED STATES OF AMERICA,         )
     Respondent.                  )


     This matter is before the court on petitioner’s motion to

vacate pursuant to 28 U.S.C. § 2255, [DE #348].     Petitioner also

filed a letter, [DE #352], which contents the court has considered

herein. The government has a filed a motion to dismiss the § 2255

motion, [DE #353].   The clerk issued a Rule 12 letter to petitioner

on February 21, 2018, but petitioner has not responded.    The time

for filing a response has expired, and this matter is ripe for

adjudication.

                             BACKGROUND

     On April 8, 2011, petitioner pled guilty, pursuant to a

written plea agreement, to conspiracy to transport stolen goods

valued at more than $5,000, in interstate commerce, in violation

of 18 U.S.C. §§ 371, 2314, and 21 (Count One).    Petitioner failed

to appear for his sentencing hearing on January 10, 2012, and a

bench warrant was issued for his arrest, [DE #268].       Petitioner
was ultimately arrested on December 16, 2016, in the Southern

District of Texas and returned to the Eastern District of North

Carolina for sentencing.      On February 15, 2017, petitioner was

sentenced to a total term of imprisonment of 42 months. Petitioner

filed a notice of appeal, and the Fourth Circuit Court of Appeals

dismissed the appeal.    [DE #345].

     Defendant filed the instant motion to vacate pursuant to 28

U.S.C. § 2255 on December 27, 2017, [DE #348], alleging ineffective

assistance of counsel.

                         COURT’S DISCUSSION


          i.     Standard of Review

     To prove ineffective assistance of counsel, petitioner must

satisfy the dual requirements of Strickland v. Washington, 466

U.S. 668, 687 (1984).    First, petitioner must show that counsel’s

performance was deficient in that it fell below the standard of

reasonably effective assistance.        Id. at 687-91.    In making this

determination,   there   is   a   strong    presumption   that   counsel’s

conduct was “within the wide range of reasonable professional

assistance; that is, the defendant must overcome the presumption

that, under the circumstances, the challenged action >might be

considered sound trial strategy.=@         Id. at 689 (quoting Michel v.

Louisiana, 350 U.S. 91, 101 (1955)). The Strickland court reasoned

that, “[i]t is all too tempting for a defendant to second-guess



                                    2
counsel’s assistance after conviction or adverse sentence, and it

is all too easy for a court, examining counsel’s defense after it

has proved unsuccessful, to conclude that a particular act or

omission of counsel was unreasonable.” Id. (citing Engle v. Isaac,

456 U.S. 107, 133-34 (1982)).         Second, petitioner “must show that

there   is    a    reasonable    probability       that,   but      for    counsel’s

unprofessional errors, the result of the proceeding would have

been    different.     A    reasonable       probability      is    a    probability

sufficient to undermine confidence in the outcome.”                     Id. at 694.

             ii.    Analysis

       Petitioner contends counsel rendered ineffective assistance

by 1) not coming to visit petitioner until the day of sentencing;

2) not explaining his presentence investigation report; 3) not

knowing that petitioner “self-surrendered” in Nicaragua; and 4)

informing petitioner that he had a good chance of getting a

probationary       sentence     before       petitioner    missed         his   first

sentencing    and    then   arguing   for      a   sentence    of   30    months   at

petitioner’s sentencing hearing and that counsel “never spoke with

the U.S. Attorney about a deal, he didn’t even kn[o]w who the U.S.

Attorney was.”      [DE #348 at 4-8].

       Even assuming counsel did not visit petitioner until his

sentencing day or discuss the presentence report with petitioner,

petitioner has not alleged facts that would show that he was

prejudiced. Counsel argued at sentencing for petitioner to receive

                                         3
a variance for his assistance even though he failed to appear for

his sentencing in 2012 and evaded arrest for over four years. [DE

#341 at 8].        The court granted counsel’s request and sentenced

petitioner to a term of imprisonment of 42 months – this was 18

months below the guideline range for the offense. 1 [DE #333 Revised

PSR ¶ 47].        Petitioner’s third argument that he self-surrendered

in Nicaragua is without merit as he does not support how counsel

erred in failing to argue this point.              As to petitioner’s argument

that    counsel     should   have   requested      a   sentence    of   probation,

petitioner’s       guideline    range    precluded     his   eligibility       for   a

sentence     of     probation    under       the   United    States     Sentencing

Guidelines.       [DE #223 PSR at ¶ 49 and DE #333 Revised PSR at ¶ 50].

Petitioner has not supported his argument that counsel never spoke

with the government about a deal, as petitioner had entered a plea

agreement in 2011, over five years before his sentencing.

        Petitioner has not sufficiently alleged counsel’s conduct

fell below the standard of reasonably effective assistance.                     Even

if petitioner had done so, he has failed to allege facts which

would show “that there is a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding

would    have     been   different.”         Strickland,     466   U.S.   at    694.

Therefore, for the foregoing reasons and in light of the reasons



1 But for the statutory maximum of 60 months, the guideline range would have
been 78 to 97 months. [DE #333 ¶ 47].

                                         4
stated by the government, petitioner has failed to state a claim

for ineffective assistance of counsel.

                               CONCLUSION

     For   the   foregoing    reasons,     the     government’s     motion   to

dismiss, [DE #353], is hereby GRANTED, and petitioner’s motion to

vacate, [DE #348], is hereby DISMISSED.            The clerk is directed to

close this case.

     A certificate of appealability shall not issue absent "a

substantial showing of the denial of a constitutional right."                28

U.S.C. § 2253(c)(2).      A petitioner satisfies this standard by

demonstrating    that   reasonable       jurists     would   find    that    an

assessment of the constitutional claims is debatable and that any

dispositive procedural ruling dismissing such claims is likewise

debatable.   Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).      A reasonable jurist would not find

this court's dismissal of Petitioner's § 2255 Motion debatable.

Therefore, a Certificate of Appealability is DENIED.

     This 9th day of April 2020.



                             ___________________________________
                             Malcolm J. Howard
                             Senior United States District Judge
At Greenville, NC
#35



                                     5
